In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-278V
                                      Filed: April 12, 2018
                                         UNPUBLISHED


    DESIREE DANGER,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On February 28, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration ("SIRVA"), resulting from an influenza (“flu”) vaccination she
received on September 24, 2015. Petition at 1; Stipulation, filed April 10, 2018, at ¶ 2-4.
Petitioner further alleges that she experienced the residual effects of this injury for more
than six months. Petition at 6; Stipulation at ¶ 4. “Respondent denies that the flu
vaccine administered on or about September 24, 2015, is the cause of petitioner’s
alleged SIRVA and/or any other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on April 10, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $50,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                INTHE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MAST,ERS


                                               )
DESIREE DANGER,                                )
                                               )
               Petitioner,                     )
                                               )      No. 17·278V (ECF)
v.                                             )      Chief Special Master Dorsey
                                               )
SECRETARY OF HEALTH AND                        )
HUMAN SERVICES,                                )
                                               )
               Respondent.                     )


                                            STIPULATION

       The parties hereby stipulate to the following matters:

        l, Desiree Danger, petitioner, flied a petition for vaccine compensation under the

National Vaccine Injury Co1npensation Program, 42 U.S.C. §§ 300aa�l0 to -34 (the "Vaccine

Progra1n"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § l00.3(a).

       2. Petitione!' received a flu vaccination on or about Septe1nber 24, 20 l 5.

        3. The vaccine was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused her to develop a Shoulder Injury Related

to Vaccine Adn1inistration ("SJRVA"). Petitioner further alleges that she experienced the

residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settle1nent of a civil action

for damages as a result of her condition.

       6. Respondent denies that the flu vaccine administered on or about September 24, 20 IS,

is the cause of petitioner's alleged SIRVA and/or any other injury or her current condition.
            7, Maintaining their above--stated positions, the parties nevertheless now agree that the


·   issues betwet::n them shall be settled and that a decision should be entered awarding the


    compensation described in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entl'Y ofjudgn1ent reflecting a decision consistent with

    the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

    pursuant to 42 U.S,C. § 300aa�2l(a)(l), the Secretary of Health-and Hu1nan Services will issue

    the following vaccine compensation pay1nent:

            A lutnp sum of $50,000.00 in the forln of a check payable to petitioner. This
            a1nount represents co1npensation for all damages that would be available under 42
            U.S.C. § 300aa-I5(a).

            9. As soon as practicable after the entry of judgment on entitlement in this case, and after

    petitioner has filed both a proper and timely election to receive -compensation ,pursuant to 42

    U.S.C. § 300aa�2J(a)(I), and an application, the parties will submit to further proceedings before

    the special 111aster to award reasonable attorneys' fees and costs incurred in proceeding upon this

    petition.

            10. Petitioner and her attorney 1epresent that they have identified to respondent all

    known sources of payment for ite1ns or services for which the Progra1n is not pri1narily liable

    under 42 U.S.C. § 300aa�l5(g), including State compensation programs, insurance policies,

    Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

    U.S.C. § 1396 et seq.)), or entities that provide health services on a pre..paid basis.

            11. Payment 1nade pursuant to paragraph 8 of this Stipulation, and any amount awarded

    pursuant to paragraph 9 of this Stipulation, wilt be made in accordance with 42 U.S,C, § 300aa-

    1 S(i), subject to the availability of sufficient statutory funds.




                                                        2
        J 2, The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.


§ JOOaa-15(g) and (h).

        13, In return for the pay1nents described in paragraphs 8 and 9, petitionel', in her

individual capacity, and on behalf of her heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreeinents, judgments, claims, damages, Joss of services, expenses and all


demands of whatever kind or nature) that have beeu broughl, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

CompenSation Program, 42 U.S.C. § 300aa-l0 et seq., on account of, or in any way growing out

of, any ahd all known or unknown, suspected or unsuspected pe!'sonal htjuries to or death of


petitioner resulting fron1, or alleged to have resulted from, the flu vaccination administered on or

about September 24, 2015, as alleged by petitioner in a petition for vaccine compensation filed
                    .




on or about February 28, 2017, in the United States Court of Federal Claims as petition No. 17-

278V.

        14. Ifpetitionct' should die prior to entry of judgment, this agreement shall he voidable

upon proper notice to the Court on behalf of either or both of the pal'ties.

        15, If the special 1naster fails to issue a decision in complete conformity with the tenn s

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a




                                                  J
 decision that is In complete conformity with the terms of this Stipulation, then the parties'

 settleinent and this Stipulation sha[J be voidable at the sole discretion of either party.

         16. This Stipulation expresses a full and co1nplete negotiated settlement of liability and

 damages claimed under the National Childhood Vaccine Inj ury Act of 1986i except as otherwise

 noted in paragrt'lph 9 above, There is absolutely no agreement on the part of the parties hereto to

 make any payment or to do any act or thing other than is berei11 expressly stated and clearly

 agreed to. The parties furtller agree and understand that the award described in this Stipulation

 may reflect a compromise of the parties' t-espective positions as to liability and/or amount of

 damages, and further, that a change in the nature of the injury or condition or in the ite1ns of

 co1npensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation sha!I not be construed as an admission by the United States 01·the

 Secretary off-lealth and I-Iuman Services that the flu vaccine caused petitioner's alleged SIRVA,

 or any other injury or her current condition.

         l8. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

 heirs, executors, administrators, successors, and/or assJgns.

                                      END OF STIPULATION

I
 I
 I
 I
 I
 I
 I
.,
 I
 I
 I
 I
 I
 I
 I
 I


                                                   4
Respectfully submitted,

PETITlONER:




ATTORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
PETITlO ER:




                                          �c:·    RINE B. REEVES
                                          Deputy Director
                                          Torts Branch
                                          Civil Division
                                          U.S. Depal'tment of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, DC 20044-0146



AUTHORIZED R                              ATTORNEY OF RECORD FOR
OFTHESECR A                               RESPONDENT:
AND HU       R




                IR,M.D.
Director, ivision oflnjury                Trial Attorney
Compensation Programs                     Torts Branch
Healthcare Systems Bureau                 Civil Division
U.S. Department of Health                 U.S. Department of Justice
and Human Services                        P.O. Box 146
5600 Fishers Lane                         Benjamin Franklin Station
Parklawn Building,Mail Stop 08Nl46B       Washington, DC 20044-0146
Rockville, MD 20857                       Tel: (202) 616-4118




Dated:   4/Jopo l'O


                                      5